 

Exhibit 10.7

 

DENDRITE

1405/21425 ROUTE 206 SOUTH  BEDMINSTER, NJ 07921 USA

 

October 3, 2005

 

 

 

Joseph Ripp





[Address]

 

Dear Joe:

 

                We would like to confirm the terms and conditions of your
employment with Dendrite International, Inc. (“Dendrite”) as set forth below in
the Specific Terms and Conditions of Employment and the General Terms and
Conditions of Employment (collectively the “Agreement”).

 

[g180711kc01i001.jpg]

 

SPECIFIC TERMS & CONDITIONS OF EMPLOYMENT

 

1.                DUTIES/TERM. You will be employed as President and Chief
Operating Officer reporting to the Chief Executive Officer (“CEO”). This
employment is subject to Board ratification. If the Board ratifies your
employment, you anticipate starting employment on November 1, 2005. You shall
(i) perform those duties as may from time to time be assigned to you by the CEO,
consistent with your senior position; (ii) devote your full-time attention and
best efforts solely and exclusively to the duties assigned to you; and (iii)
comply with all existing Dendrite rules, regulations, policies and directives
and those which may be established from time to time. Your employment will be
at-will and may be terminated at any time for any reason with or without cause
by Dendrite. You agree to provide two (2) weeks notice to Dendrite before
terminating your employment.

 

2.                COMPENSATION.

 

(a)                Base Salary. Dendrite shall pay you for your services a base
salary at a rate of $800,000 per annum to be paid on a semi-monthly basis in
accordance with Dendrite’s regular payroll practices. Dendrite may increase, but
not decrease, your base salary during your employment. Any salary increases will
be evaluated no less frequently than on the anniversary date of your employment.

 

DENDRITE INTERNATIONAL, INC

TEL 908.443.2000 FAX 908.443.4369 www.dendrite.com





 

 



--------------------------------------------------------------------------------


 

(b)                Bonus. You will be eligible to receive an annual
discretionary bonus (the “Bonus”) with an initial target of $600,000. Bonus
eligibility shall be determined and paid in accordance with Dendrite’s
applicable incentive compensation policy then in effect for senior executives.
The payment of any Bonus is subject to: (i) Dendrite’s achievement of quarterly
and annual financial goals as set forth in the Board approved annual business
plan, (ii) such other objectives as may be determined by Dendrite from time to
time and (iii) the terms and conditions of the applicable incentive compensation
plan then in effect for senior executives. Your target for a discretionary bonus
will be reviewed and determined on an annual basis by Dendrite. Your target
bonus may be increased, but not decreased during your employment.
Notwithstanding the forgoing, Dendrite will pay you a 2005 bonus calculated as
follows: $600.000 times a fraction the numerator of which is the number of days
you worked for Dendrite and the denominator of which is 365, subject to the
provisions of section 4. In addition, Dendrite will pay you at least a $600,000
bonus for 2006, subject to the provisions of section 4. Bonuses shall be paid no
later than March 31 of the following year.

 

(c)                Stock Options. Pursuant to Dendrite’s New Hire Stock Plan
(the “Stock Plan”), upon the execution of this Agreement, you shall he eligible
to receive non-qualified options to purchase 500,000 shares of the common stock
of Dendrite. The price for such options shall be determined by the Compensation
Committee of the Board, subject to the terms and conditions of the Stock Plan.
Such options shall fully vest on December 31, 2005. In 2006 and any subsequent
year of this Agreement, you will be eligible to receive non-qualified options to
purchase stock in an amount in excess of the amount of any such options granted
to any other senior executive of Dendrite with respect to such year (except for
options granted to the CEO). In addition, your entitlement to such options shall
he subject to (i) a three-year restriction on selling the underlying shares such
that no more than 1/3 of such shares may be sold in each of the three (3)
twelve-month periods ending on the first, second and third year anniversaries of
the option grant date, (ii) approval by the Board, (iii) your execution of a
definitive option agreement in form and substance reasonably satisfactory to
Dendrite and (iv) in all instances subject to the terms and conditions of the
Stock Plan.

 

(d)                Restricted Stock. Pursuant to the Stock Plan, upon the
execution of this Agreement, you shall be eligible to receive 250,000 restricted
units of the common stock of Dendrite. Your entitlement to such restricted stock
units shall be subject to (i) a three-year vesting schedule (ii) approval by the
Board, (iii) your execution of a definitive restricted stock agreement in form
and substance reasonably satisfactory to Dendrite and (iv) in all instances
subject to the terms and conditions of the Stock Plan.

 

3.                BENEFITS.

 

Dendrite shall provide you:

 

(a)                Vacation. 4 weeks vacation per annum in accordance with
Dendrite policy in effect from time to time. Unused vacation is paid out, on a
pro-rata basis, upon employment termination.





 

 

1

--------------------------------------------------------------------------------


 

(b)                Business Expenses. Reimbursement for reasonable travel,
entertainment and other reasonable and necessary out-of-pocket expenses incurred
by you in connection with the performance of your duties in accordance with
Dendrite policy in effect from time to time.

 

(c)                Retirement Benefits. Retirement benefits to the same extent
as may be provided to other similarly situated senior executives in accordance
with Dendrite policy then in effect and subject to the terms and conditions of
such benefit plans.

 

(d)                Indemnification. Throughout your employment with Dendrite,
you will have indemnification rights in accordance with the indemnification
provisions contained in the Company’s Directors & Officers insurance policy,
Certificate of Incorporation, and By-laws, then in effect. In addition, you will
have the indemnification rights as set forth in the Indemnification Agreement
between you/Dendrite.

 

(e)                Life Insurance. Throughout your employment with Dendrite, you
will he covered under Dendrite’s life insurance policy, subject to the terms and
conditions of such policy as amended from time to time. To the extent that the
life insurance benefits under such coverage is not at least equal to one times
your base salary and target bonus (the “Life Insurance Benefit”), Dendrite will
reimburse you the cost of your obtaining total coverage that provides the Life
Insurance Benefit, as follows. You agree to obtain any necessary excess coverage
through Dendrite’s life insurance policy, subject to any cap. If after reaching
any such cap, you still do not have coverage that provides the Life Insurance
Benefit, then you may obtain coverage from an outside source at a commercially
reasonable price so that in total you have coverage that provides the Life
Insurance Benefit. Provided you comply with the provisions set forth herein,
Dendrite agrees to reimburse you for the cost of the excess insurance under its
plan and coverage from an outside source to attain in total the Life Insurance
Benefit. At Dendrite’s sole discretion, Dendrite may elect to provide you with
any or all coverage under this Section 3(e) through any

insurance it obtains.

 

(f)                Disability Insurance. Throughout your employment with
Dendrite, you will be covered under Dendrite’s long-term and short-term
disability policies, subject to the terms and conditions of such policies as
amended from time to time. To the extent that the long-term disability benefit
properly payable under Dendrite’s long-term disability policy is not at least
equal to one times your base salary and target bonus (the “LTD Benefit”),
Dendrite will reimburse you the cost of your obtaining total coverage that
provides the LTD Benefit as follows. You agree to obtain any necessary excess
coverage through Dendrite’s Long-Term Disability Plan, subject to any cap. If
after reaching any such cap, you still do not have total coverage that provides
the LTD Benefit, then you may obtain coverage from an outside source at a
commercially reasonable price so that in total you have coverage that provides
the LTD Benefit. Provided you comply with the provisions set forth herein,
Dendrite agrees to reimburse you for the cost of the excess insurance under its
policies and coverage from an outside source to attain in total the LTD Benefit.
At Dendrite’s sole discretion, Dendrite may elect to provide you with any or all
coverage under this Section 3(f) through any insurance it obtains.





 

 

2

--------------------------------------------------------------------------------


 

(g)                Other. Other benefits to the same extent and with the same
cost as may be provided to other senior executives in accordance with Dendrite
policy then in effect and subject to the terms and conditions of such benefit
plans. Such benefits may include, but are not limited to, Medical, Dental, Life
and AD&D, Short Term Disability, Long-Term Disability, and Deferred
Compensation.

 

4. TERMINATION; SEVERANCE

 

(a)                Upon your termination of employment by Dendrite for any
reason other than termination by Dendrite for Cause (as defined in Exhibit A),
Disability (as defined in Exhibit A) or upon your death, you shall solely be
entitled to (subject to any applicable off-sets) applicable payments and
benefits in Section 4(b), and your base salary through the date of your
termination.

 

(b)                If your employment hereunder is terminated (i) by Dendrite
for any reason other than death, Cause (as defined in Exhibit A), or Disability
(as defined in Exhibit A), or (ii) voluntarily by you with Good Reason (as
defined in Exhibit A), you shall be entitled to receive severance payments of
your monthly base salary for 12 months following your employment termination
(calculated at the rate of base salary then being paid to you as of the date of
termination) and your annual target bonus as of the date of termination. The
severance payments to be paid to you under this Section 4(b) shall be referred
to herein as the “Severance Payment” and the 12-month period of Severance
Payments shall be referred to as the “Severance Period.” Your severance shall
commence on the next regularly scheduled monthly payday following the effective
date of the termination of your employment. No interest shall accrue or be
payable on or with respect to any Severance Payment. Your benefits coverage will
continue under Dendrite’s group medical and dental plans for the Severance
Period. At the conclusion of the Severance Period, you shall be provided the
opportunity to continue your benefits coverage pursuant to “COBRA,” Sections 601
et seq. of ERISA. During the Severance Period your cost of health and dental
benefits coverage shall be the same as the amount you paid as an active employee
under Dendrite’s group health and dental plans. Notwithstanding the foregoing,
in the event you become re-employed with another employer during the Severance
Period, you will no longer be eligible for participation in Dendrite’s plans at
employee rates, Dendrite will have no obligation to pay for the cost of any
health and dental coverage. and you will immediately become eligible for COBRA
coverage at COBRA (102% of premiums) rates. You agree to notify Dendrite of any
full time employment that you begin during the Severance Period. If your
employment is terminated by Dendrite as described in this Section 4(b), in
addition to the Severance Payment, your bonus for the year in which employment
is so terminated will be pro­rated to reflect the percentage of days of the year
during which you performed services for Dendrite (“Pro-rata Bonus Payment”).

 

(c)                In the event of a Change of Control all stock options then
granted to you by Dendrite will immediately vest and all sale restrictions will
be lifted.

 

(d) The making of any Severance Payments and Pro-rata Bonus Payment and the
provision of benefits under Sections 4 (b) or 4 (c) hereunder is conditioned
upon the signing of a







 

 

3

--------------------------------------------------------------------------------


general release in form and substance satisfactory to Dendrite under which you
release Dendrite and its affiliates together with their respective officers,
directors, shareholders, employees, agents and successors and assigns from any
and all claims you may have against them. You will not be required to release
your rights under Dendrite’s benefit and retirement plans, stock plans, or any
rights that you may have to coverage and indemnification pursuant to law or
Dendrite policies. In the event you breach Section 2, 3, 5 and 6 of the General
Terms and Conditions of Employment, in addition to any other remedies at law or
in equity, Dendrite may cease making any Severance Payment or Pro-rata Bonus
Payment otherwise due under Sections 4(b). Nothing herein shall affect any of
your obligations or Dendrite’s rights under this Agreement.

 

                (e)                In the event you terminate your employment
with Dendrite without “Good Reason” or Dendrite terminates your employment for
“Cause” it is understood and agreed that Dendrite’s only obligation is to pay
you your base salary through the date of your termination and to offer you COBRA
coverage in accordance with applicable law. You will not be entitled to a
Pro-rata BonusPayment if you terminate employment without Good Reason or are
terminated for Cause.

 

                Please sign where indicated below to acknowledge your agreement
to the Specific Terms and Conditions (“Special Terms”) set forth above and the
General Terms and Conditions of Employment attached hereto (“General Terms”),
both of which together shall form the terms and conditions of your employment
(the “Agreement”).

 

 

 

Sincerely

 

 

 

 

 

/s/ John Bailye

 

 

 

 

 

John Bailye

 

 

Chairman, Chief Executive Officer

 

 

 

Accepted and agreed to:

 

 

 

 

 

 

 

 

/s/ Joseph Ripp

 

 

Joseph Ripp

 

 

 

 

 

Date:

10-5-05

 

 

 

 

4

--------------------------------------------------------------------------------


DENDRITE INTERNATIONAL, INC.

GENERAL TERMS & CONDITIONS OF EMPLOYMENT

(together with the Specific Terms and Conditions of Employment, the “Agreement”)

 

 

1.             INFORMATION AND BUSINESS OPPORTUNITY. During your employment with
Dendrite, you may acquire knowledge of (i) information that is relevant to the
business of Dendrite or its affiliates or (ii) knowledge of business
opportunities pertaining to the business in which Dendrite or its affiliates are
engaged. You shall promptly disclose to Dendrite that information or business
opportunity but shall not disclose it to anyone else without Dendrite’s written
consent.

 

2.             DENDRITE AND CLIENT CONFIDENTIAL INFORMATION. As a result of your
employment with Dendrite, you will acquire information which is proprietary and
confidential to Dendrite and its affiliates (“Confidential Information’’). This
Confidential Information includes, but is not limited to, Dendrite’s proprietary
software, technical and commercial information, instruction and product
information, the design, “look and feel” and capabilities of Dendrite’s product,
Dendrite’s proprietary training program methodology regarding the utilization of
electronic territory management software and associated client support services.
Dendrite’s methodology for promoting its products and services to its clients,
Dendrite’s proprietary Graphic User Interface, the navigational paths through
which Dendrite’s clients input and access information stored in the proprietary
software, the particularized needs and demands of Dendrite’s clients and the
customizations Dendrite makes to its proprietary software to meet those clients’
needs, financial arrangements, salary and compensation information, competitive
status, pricing policies, knowledge of suppliers, technical capabilities,
discoveries, algorithms, concepts, software in any stage of development,
designs, drawings, specifications, techniques, models, data, technical manuals,
training guides and manuals, research and development materials, processes,
procedures, know-how and other business affairs relating to Dendrite.
Confidential Information also includes any and all technical information
involving Dendrite’s work. In addition, Dendrite may be furnished information
and data which is proprietary and confidential to its clients, partners,
suppliers and other third parties (“Third Parties”). You agree to use the
Confidential Information of Dendrite and Third Parties solely during and in
furtherance of your employment with Dendrite. You agree to keep all such
Confidential Information confidential and agree not to reveal it at any time
without the express written consent of Dendrite. This obligation is to continue
in force after employment terminates for whatever reason.

 

Confidential Information shall not include information which the receiving party
can demonstrate: (a) is or becomes available to the public through no breach of
this Agreement; (b) was previously known by the receiving party without any
obligation to hold it in confidence; (c) is received from a third party free to
disclose such information without restriction; (d) is independently developed by
the receiving party without the use of Confidential Information of the
disclosing party; (e) is approved for release by written authorization of the
disclosing party, but only to the extent of and subject to such conditions as
may be imposed in such written authorization; (f) is required by law or
regulation to be disclosed, but only to the extent and for

 

5

--------------------------------------------------------------------------------


 

the purposes of such required disclosure; or, (g) is disclosed in response to a
valid order of a court and other governmental body of the United States or any
political subdivision thereof, but only to the extent of and for the purposes of
such order; provided, however, that the receiving party shall first notify the
disclosing party of the order and permit the disclosing party to seek an
appropriate protective order.

 

3.             RETURN OF PROPERTY. Upon termination of employment for any reason
or upon the request of Dendrite, you shall fully account for and return to
Dendrite all property which you received, prepared or helped prepare in
connection with your employment including, but not limited to, all copies of any
confidential information or records, data, materials, disks, notes, notebooks,
blueprints, client lists or other papers or material in any tangible media or
computer readable form belonging to Dendrite or to any of its clients, partners
and suppliers. You will not retain any copies, duplicates, reproductions or
excerpts thereof.

 

4.             INVENTIONS. All work performed by you and all materials,
products, deliverables, inventions, software, ideas, disclosures and
improvements, and copyrighted material made or conceived by you, solely or
jointly, in whole or in part, during your employment with Dendrite (even if
completed following the termination of your employment) that relate to any
matters pertaining to the business of Dendrite shall be the property of Dendrite
and shall be deemed to be a work made for hire. To the extent that title to any
of the foregoing shall not, by operation of law, vest in Dendrite, all right,
title and interest therein are hereby irrevocably assigned to Dendrite. You
agree to give Dendrite or any person or entity designated by Dendrite reasonable
assistance required to perfect its rights therein.

 

5.             RESTRICTION ON FUTURE EMPLOYMENT. You acknowledge (i) the highly
competitive nature of the business and the industry in which Dendrite competes;
(ii) that you will acquire and have access to confidential information as
described in Section 2 of the General Terms; (iii) that, as a key employee of
Dendrite, you will participate in the servicing of current clients and/or the
solicitation of prospective clients, through which, among other things, you will
obtain knowledge of the “know-how” and business practices of Dendrite, in which
matters Dendrite has a substantial proprietary interest; and (iv) that your
employment hereunder requires the performance of services which are special,
unique, extraordinary and intellectual in character, and your position with
Dendrite places you in a position of confidence and trust with the clients and
employees of Dendrite. In the course of your employment with Dendrite, you will
develop a personal relationship with the clients of Dendrite and a knowledge of
those clients’ affairs and requirements, and that the relationship of Dendrite
with their established clientele will therefore be placed in your hands in
confidence and trust. You consequently agree that it is reasonable and necessary
for the protection of the confidential information, goodwill and business of
Dendrite that you make the covenants contained herein and that Dendrite would
not have entered into this Agreement unless the covenants set forth in this
Section 5 were contained in this Agreement. Accordingly, you agree that during
the period that you are employed by Dendrite and for a period of eighteen (l8)
months thereafter, you shall not, as an individual, employee, consultant,
partner, shareholder, or in association with any other person, business or
enterprise, except on behalf of

 

6

--------------------------------------------------------------------------------


 

Dendrite, directly or indirectly, and regardless of the reason for your ceasing
to be employed by Dendrite:

 

(a)           perform services that compete with the business or business
conducted by Dendrite or any of its affiliates or render services to any person
or entity which competes with the business of businesses conducted by Dendrite
or any of its affiliates (or which business Dendrite can at the time of your
termination of employment establish it will likely conduct within one (1) year
following the date of your termination);

 

(b)           attempt in any manner to solicit or accept from any client
business of the type performed by Dendrite or to persuade any client to cease to
do business or to reduce the amount of business which any such client has
customarily done or is reasonably expected to do with Dendrite, whether or not
the relationship between Dendrite and such client was originally established in
whole or in part through your efforts;

 

(c)           employ, attempt to employ or assist anyone else in employing any
employee or contractor of Dendrite or induce or attempt to induce any employee
or contractor of Dendrite to terminate their employment or engagement with
Dendrite; or

 

(d)           render to or for any client any services of the type rendered by
Dendrite (unless such services are rendered directly to a client as an employee
of such client, in which case this Section 5(d) shall not apply).

 

As used in this Section 5, the term “Dendrite” shall mean Dendrite and its
affiliates, and the term “client” shall mean (1) anyone who is a client of
Dendrite on the date of your termination or, if your employment shall not have
terminated, at the time of the alleged prohibited conduct (any such applicable
date being called the “Determination Date”), but only if you solicited, rendered
services for, or were otherwise involved with any such client at any time during
your employment with Dendrite; (2) anyone who was a client of Dendrite at any
time during the one (1) year period immediately preceding the Determination
Date; but only if you solicited, rendered services for, or were otherwise
involved with any such client at any time during your employment with Dendrite;
(3) any prospective client to whom Dendrite had made a new business presentation
(or similar offering of services) at any time during the one (1) year period
immediately preceding the Determination Date; but only if you actively
participated in or supervised such new business presentation (or similar
offering of services); and (4) any prospective client to whom Dendrite made a
new business presentation (or similar offering of services) at any time within
six (6) months after the date of your termination (but only if the initial
discussions between Dendrite and such prospective client relating to the
rendering of services occurred prior to the date of your termination: and only
if you actively participated in or supervised such discussions). For purposes of
this clause, it is agreed that a general mailing or an incidental contact shall
not be deemed a “new business presentation or similar offering of services” or a
“discussion”. In addition, if the client is part of a group of companies which
conducts business through more than one entity, division or operating unit,
whether or not separately incorporated (a “Client Group”), the term “client” as
used herein shall also include each entity, division and operating unit of the
Client Group where the same management group

 

7

--------------------------------------------------------------------------------


 

of the Client Group has the decision making authority or significant influence
with respect to contracting for services of the type rendered by Dendrite.

 

For an eighteen (18) month period after the termination of your employment for
any reason whatsoever, you agree to promptly notify Dendrite in writing the
identity of all subsequent employers. You agree to provide such information as
Dendrite may from time to time request to determine your compliance with the
terms of this Agreement.

 

6.             NON-DISPARAGEMENT. You agree that you will not at any time make
any statement, observation or opinion, or communicate any information (whether
oral or written) that is likely to come to the attention of any client or
employee of Dendrite or any member of the media, which statement is derogatory
of or casts in a negative light Dendrite or its officers, directors and
employees or otherwise engage in any activity which is inimical to the interests
of the Company.

 

7.             OUTSIDE CONTRACTING. You shall not enter into any agreements
during your employment by Dendrite to provide services to any company, person or
organization outside of your employment by Dendrite (an “Outside Agreement”)
without the prior written express consent from Dendrite. You must notify
Dendrite of your intent to enter into an Outside Agreement specifying therein
the other party to such Outside Agreement and the type of services to be
provided by you. Dendrite shall not unreasonably withhold permission to you to
enter into Outside Agreements unless such Outside Agreements (i) are with
competitors or potential competitors of Dendrite, or (ii) as determined in
Dendrite’s sole discretion, shall substantially hamper or prohibit you from
satisfactorily carrying out all duties assigned to you by Dendrite. The parties
agree that the Advisory Services Agreement between you and Time Warner Inc.
dated January 1, 2001 (“the 2001 Advisory Services Agreement”) does not
constitute a violation of this Agreement and may continue by its terms until it
expires on November 30, 2006. The parties also agree that you may serve on one
Board of Directors of a publicly traded company at any given time during the
duration of this Agreement so long as that company is not in a business that
directly competes with Dendrite and that you disclose this Board position to
Dendrite prior to your acceptance of any such position.

 

8.             REMEDIES. The parties agree that in the event you breach or
threaten to breach this Agreement, money damages may be an inadequate remedy for
Dendrite and that Dendrite will not have an adequate remedy at law. It is
understood, therefore, that in the event of a breach or threatened breach of
this Agreement by you, Dendrite shall have the right to obtain from a court of
competent jurisdiction restraints or injunctions prohibiting you from breaching
or threatening to breach this Agreement. In that event, the parties agree that
Dendrite will not be required to post bond or other security. It is also agreed
that any restraints or injunctions issued against you shall be in addition to
any other remedies which Dendrite may have available to it.

 

9.             ARBITRATION

 

                (a)           If any dispute arises between you and Dendrite
that the parties cannot resolve themselves, including any dispute over the
application, validity, construction, or interpretation of

 

8

--------------------------------------------------------------------------------


 

this Agreement, arbitration in accordance with the then-applicable employment
law rules of the American Arbitration Association shall provide the exclusive
remedy for resolving any such dispute, regardless of its nature; provided,
however, that Dendrite may enforce your obligation to provide services under
this Agreement and your obligations under Sections 1 through 7 hereof by an
action for injunctive relief and damages in a court of competent jurisdiction at
any time prior or subsequent to the commencement of an arbitration proceeding as
herein provided. This Section 9 shall apply to any and all claims arising out of
your employment and its termination, under state and federal statutes, local
ordinances, and the common law including, without limitation Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Equal
Pay Act, the Employee Retirement Income Security Act, as amended, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, the Fair Labor Standards Act,
the New Jersey Family Leave Act, the New Jersey Conscientious Employee
Protection Act, the New Jersey Civil Rights Act and the New Jersey Law Against
Discrimination.

 

                (b)           You have read and understand this Section 9 which
discusses arbitration. You understand that by signing this Agreement, you agree
to submit any claims arising out of, relating to, or in connection with this
Agreement, or the interpretation, validity, construction, performance, breach or
termination thereof, or your employment or the termination thereof, to binding
arbitration, and that this arbitration provision constitutes a waiver of your
right to a jury trial and relates to the resolution of all disputes relating to
all aspects of the employer/employee relationship. You further understand that
other options such as federal and state administrative remedies and judicial
remedies exist and know that by signing this Agreement those remedies are
forever precluded and that regardless of the nature of your complaint, you know
that it can only be resolved by arbitration.

 

                (c)           Unless the parties agree otherwise, any
arbitration shall be administered by and take place in the offices of the
American Arbitration Association in Somerset, New Jersey. If that office is not
available, the arbitration then the arbitrator shall determine the location of
the arbitration within New Jersey.

 

10.          SEVERABILITY. If any provision of this Agreement shall be declared
invalid or illegal for any reason whatsoever, then notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in frill force and effect in the same manner as if the invalid or
illegal provision had not been contained herein. Moreover, if any one or more of
the provisions contained in this Agreement is held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

 

11.          NOTICES. In the event any notice is required to be given under the
terms of this Agreement, it shall be delivered in the English language, in
writing, as follows:

 

9

--------------------------------------------------------------------------------


 

 

If to you:

To the address set forth on the first page of this Agreement

 

 

 

 

If to Dendrite:

Attn: General Counsel

 

 

Dendrite International. Inc.

 

 

1405 Route 206 South

 

 

Bedminster, NJ 07921

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

 

12.          PRIOR EMPLOYMENT. You represent and warrant that you have not taken
or otherwise misappropriated and do not have in your possession or control any
confidential and proprietary information belonging to any of your prior
employers or connected with or derived from your service to prior employers,
except as may be necessary to provide services under the 2001 Advisory Services
Agreement. You represent and warrant that you have returned to all prior
employers any and all such confidential and proprietary information. You further
acknowledge, represent and warrant that Dendrite has informed you that you are
not to use or cause the use of such confidential or proprietary information in
any manner whatsoever in connection with your employment by Dendrite. You agree,
represent and warrant that you will not use such information in connection with
your employment by Dendrite. You shall indemnify and hold harmless Dendrite from
any and all claims arising from any breach of the representations and warranties
in this Section.

 

13.               MISCELLANEOUS.

 

                (a)           This Agreement shall be governed by and construed
in accordance with the laws of New Jersey, without regard to the conflicts of
laws. Competent courts of jurisdiction in New Jersey shall have exclusive
jurisdiction to entertain any legal or equitable action with respect to Sections
l through 8 of the General Terms except that Dendrite may institute any such
suit against you in any jurisdiction in which you may be at the time. In the
event suit is instituted in New Jersey, it is agreed that service of summons or
other appropriate legal process may be affected upon any party by delivering it
to the last known address.

 

                (b)           Your rights or obligations under the terms of this
Agreement or of any other agreement with Dendrite may not be assigned. Any
attempted assignment will be void as to Dendrite. Dendrite may, however, assign
its rights to any affiliated or successor entity.

 

                (c)           This Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior negotiations,
discussions, agreements or understandings between the parties hereto pertaining
to the subject matter hereof. No representations, oral or otherwise, with
respect to the subject matter of this Agreement have been made by either party.
This Agreement may not be modified or waived except by a writing signed by both
parties. No waiver by either party of any breach by the other shall be
considered a waiver of any subsequent breach of the Agreement.

 

10

--------------------------------------------------------------------------------


 

                (d)           This Agreement shall be binding upon and inure to
the benefit of your heirs and personal representatives and to the successors and
assigns of Dendrite.

 

 

 

     John Bailye

 

on behalf of Dendrite

 

 

 

 

 

 

 

 

 

Joseph A. Ripp.

 

 

11

--------------------------------------------------------------------------------

 


Exhibit A To Dendrite Specific Terms & Conditions Of Employment

 

                                (a)           “Cause” as used in this Agreement
shall mean (i) any gross misconduct on the part of you while employed by
Dendrite with respect to your duties under this Agreement, (ii) the engaging by
you in an indictable offense while employed by Dendrite which relates to your
duties under this Agreement or which is likely to have a material adverse effect
on the business of Dendrite, (iii) the commission by you of any willful or
intentional act while employed by Dendrite which injures in any material respect
or could reasonably be expected to injure in any material respect the
reputation, business or business relationships of Dendrite, including without
limitation, a breach of Sections 1 through 7 of the General Terms and Conditions
of Employment, or (iv) the engaging by you through gross negligence in conduct
while employed by Dendrite which injures materially or could reasonably be
expected to injure materially the business or reputation of Dendrite.

 

                                                (b)           “Disability” as
used in this Agreement shall have the same meaning as that term, or such
substantially equivalent term, has in any group disability policy carried by
Dendrite. If no such policy exists, the term “Disability” shall mean the
occurrence of any physical or mental condition which materially interferes with
the performance of your customary duties in your capacity as an employee where
such disability has been in effect for a period of six (6) months (excluding
permitted vacation time), which need not be consecutive, during any single
twelve (12) month period.

 

                (c)           “Good Reason” as used in this Agreement shall
mean, without your express written consent, the occurrence of any of the
following events which is not corrected within ten (10) days following written
notice of such event given by you to Dendrite:

 

                                                                (i)           
the assignment to you of any duties or responsibilities materially and adversely
inconsistent with your position (including any material diminution of such
duties or responsibilities) or (B) a material and adverse change in your
reporting responsibilities, titles or offices with Dendrite;

 

                                                                                               
(ii)           any material breach by Dendrite this Agreement with respect to
the making of any compensation payments, including without limitation the
failure to approve stock options set forth in the Agreement;

 

                                                                                               
(iii)          any requirement of Dendrite that you be based anywhere other than
in a thirty-five (35) mile radius of the Dendrite office you are based in

 

                                                                                               
(iv)          the failure of Dendrite to continue in effect any employee benefit
plan, compensation plan, welfare benefit plan or fringe benefit plan (such plans
being referred to herein as “Welfare Plans”) in which you are participating as
of the date of this Agreement (or as such benefits and compensation may be
increased from time to time), or the taking of any action by Dendrite which
would materially and adversely affect your participation in or materially reduce
your benefits under such Welfare Plans (other than an

 

 

Initial here

JB

 

 

 

1

--------------------------------------------------------------------------------


 

 

                                                                                                                                               
across-the-board reduction of such benefits affecting senior executives of
Dendrite) unless (i) you are permitted to participate in other plans providing
you with substantially comparable benefits (at substantially comparable cost
with respect to the Welfare Plans), (ii) any such Welfare Plan does not provide
material benefits to you (determined in relation to your compensation and
benefits package), (iii) such failure or action is taken at the direction of you
or with your consent, or (iv) such failure or action is required by law; or

 

                                                                                               
(v)           the failure of Dendrite to obtain an agreement from a successor
employer to assume Dendrite’s obligations under this Agreement in the event of a
Change in Control.

 

You must notify Dendrite of any event constituting Good Reason within ninety
(90) days following your knowledge of its existence or such event shall not
constitute Good Reason.

 

                (d)           “Change in Control” as used in this Agreement
shall mean the occurrence of any one of the following events:

 

                                                                               
(i) any “person” (as such term is defined in Section 3(a)(9) of the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Dendrite representing 33 1/3% or more of the
combined voting power of Dendrite’s then outstanding securities eligible to vote
for the election of the Board (the “Dendrite Voting Securities”); provided,
however, that the event described in this subsection (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
Dendrite or any subsidiary, (B) by any employee benefit plan sponsored or
maintained by Dendrite or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Control Transaction (as defined in subsection (iii)), or (E) a transaction
(other than one described in subsection (iii) below) in which Dendrite Voting
Securities are acquired from Dendrite, if a majority of the Incumbent Board (as
defined below) approves a resolution providing expressly that the acquisition
pursuant to this clause (E) does not constitute a Change in Control under this
subsection (i);

 

                                                                               
(ii)           individuals who, on the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to
such date, whose election or nomination for election was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of Dendrite in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered a member of the Incumbent Board; provided, however, that no
individual initially elected or nominated as a director of Dendrite as a result
of an actual or threatened election contest with respect to directors





 

2

--------------------------------------------------------------------------------


 

                                                or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be a member of the Incumbent Board;

 

                                                                               
(iii)          the shareholders of Dendrite approve a merger, consolidation,
share exchange or similar form of corporate reorganization of Dendrite or any
such type of transaction involving Dendrite or any of its subsidiaries (whether
for such transaction or the issuance of securities in the transaction or
otherwise) (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of the
publicly traded corporation or effective control resulting from such Business
Combination (including, without limitation, any corporation which directly or
indirectly has beneficial ownership of 100% of Dendrite Voting Securities or all
or substantially all of the assets of Dendrite and its subsidiaries) eligible to
elect directors of such corporation would be represented by shares that were
Dendrite Voting Securities immediately prior to such Business Combination
(either by remaining outstanding or being converted), and such voting power
would be in substantially the same proportion as the voting power of such
Dendrite Voting Securities immediately prior to the Business Combination, and
(B) no person (other than any publicly traded holding company resulting from
such Business Combination, any employee benefit plan sponsored or maintained by
Dendrite (or the corporation resulting from such Business Combination), or any
person which beneficially owned, immediately prior to such Business Combination,
directly or indirectly, 33-1/3% or more of Dendrite Voting Securities (a
“Dendrite 33-1/3% Stockholder”)) would become the beneficial owner, directly or
indirectly, of 33-1/3% or more of the total voting power of the outstanding
voting securities eligible to elect directors of the corporation resulting from
such Business Combination and no Dendrite 33-1/3% Stockholder would increase its
percentage of such total voting power and (C) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination would be members of the Incumbent Board at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (a “Non-Control Transaction”); or

 

                                                                               
(iv)          the shareholders of Dendrite approve a plan of complete
liquidation or dissolution of Dendrite or the sale or disposition of all or
substantially all of the Dendrite’s assets.

 

                                                Notwithstanding the foregoing, a
Change in Control of Dendrite shall not be deemed to occur solely because any
person acquires beneficial ownership of more than 33 1/3% of Dendrite Voting
Securities as a result of the acquisition of Dendrite Voting Securities by
Dendrite which, by reducing the number of Dendrite Voting Securities
outstanding, increases the percentage of shares beneficially owned by such
person; provided, that if a Change in Control of Dendrite would occur as a
result of such an acquisition by Dendrite (if not for the operation of this
sentence), and after Dendrite’s acquisition such person becomes the beneficial
owner of additional Dendrite Voting Securities that increases the percentage of
outstanding Dendrite Voting Securities beneficially owned by such person, then a
Change in Control of Dendrite shall occur.

 

 

 

3

--------------------------------------------------------------------------------